Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Note: The amendment of September 13th 2021 has been considered.
Claims 1-89, 92, 96, 98 and 104-105 are cancelled.
Claims 90-91, 93-95, 97, 99-103 and 106-113 are pending in the current application.
Claims 109-111 are withdrawn from consideration.
Claims 90-91, 93-95, 97, 99-103, 106-108 and 112-113 are allowed.
Any rejections not recited below have been withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13th 2021 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 109-111 directed to an invention non-elected with traverse in the reply filed on May 28th 2015. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 90-91, 93-95, 97, 99-103, 106-108 and 112-113 are allowed.

Claim Rejections - 35 USC § 103
In view of Applicant’s arguments on pages 8-10 of the “Remarks” and in consideration of the declaration filed under 37 CFR §1.132 by Ms. Debra Clement on September 13th 2021, the rejection of claims 90, 91, 93-95, 97, 99-103, 106-108 and 112-113 under 35 USC §103(a) over Ruden et al., (US 2011/0277337 A1) in view of NPL Tontand et al., “Preliminary Study of Chili Drying Using Microwave Assisted Vacuum Drying Technology” (from: Asian Journal of Food and Agro Industry., 2(02), pp. 80-86), in view of NPL Lewicki, “Effect of pre-drying treatment, drying and rehydration on plant tissue properties: A review” (from International Journal of Food Properties 1:1, 1-22 (1998)) and NPL Puckett “Food Service Manual” (3rd Edition., Jossey-Bass), has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792